IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


WELLS FARGO BANK, N.A.,                  : No. 425 EAL 2016
                                         :
                 Respondent              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
RITA A. KANANAVICIUS,                    :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of March, 2017, the Petition for Allowance of Appeal is

DENIED.